  Case 1:18-cr-00457-AMD Document 32 Filed 03/07/19 Page 1 of 1 PageID #: 293



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,                                  Case No. 18 Cr. 457 (AMD)

               v.

HUAWEI TECHNOLOGIES CO., LTD., et al.,                     NOTICE OF APPEARANCE
                              Defendants.



       PLEASE TAKE NOTICE that Michael A. Levy, of Sidley Austin LLP, hereby respectfully

enters his appearance as counsel of record in the above-captioned action for and on behalf of

Defendants Huawei Technologies Co., Ltd. and Huawei Device USA Inc. The Clerk of this Court

is requested to note this appearance on the Court’s docket and to forward copies of all entries,

orders, notices and other court documents in this proceeding to the undersigned counsel.


Dated: New York, New York
       March 7, 2019
                                            SIDLEY AUSTIN LLP


                                            By: /s/ Michael A. Levy
                                               Michael A. Levy
                                               787 Seventh Avenue
                                                New York, New York 10019
                                               Telephone: (212) 839-5300
                                               Facsimile: (212) 839-5599
                                               Email: mlevy@sidley.com

                                                 Counsel for Defendants Huawei Technologies
                                                 Co., Ltd. and Huawei Device USA Inc.
